DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: [the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in claims (independent claims). The closet prior art of record is  Lee (WO 2020/096428) which is directed towards coding using triangular (Geometric Partition Mode) merge candidates. Lee discloses determining the maximum number of triangular merge candidates by taking the difference between the maximum number of merge candidates that can be included in the merge list and the maximum number of triangular merge candidates that can be included in the triangular merge candidates. Also, Guillaume (GB 2590634) is directed towards determining a set of syntax elements to be used in a coding mode. However, both Lee and Guillaume fail to disclose determining a Merge number for a regular Merge mode and a Merge number for a Geometric Partition Mode (GPM) Merge mode, wherein the Merge number for the regular Merge mode defines a number of candidates included in each regular Merge candidate list and the Merge number for the GPM Merge mode defines a number of candidates included in each GPM Merge candidate list; computing a difference between the Merge number for the regular Merge mode and the Merge number for the GPM Merge mode by subtracting the Merge number for the GPM Merge mode from the Merge number for the regular Merge mode; comparing the Merge number for the regular Merge mode with a predefined value, wherein the predefined value is a positive integer; signaling the difference between the Merge number for the regular Merge mode and the Merge number for the GPM Merge mode in a video bitstream carrying encoded video data if the Merge number for the regular Merge mode is larger than or equal to the predefined value; and encoding each block to be coded in the regular Merge mode by constructing a regular Merge candidate list and encoding each block to be coded in the GPM Merge mode by constructing a GPM Merge candidate list.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANNER N HOLDER/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        der